COLE, Judge.
This appeal is before us on remand from the Supreme Court, 386 So.2d 359, which ordered us to review the district court decision, 385 So.2d 405, to determine if it was correct.
This is a suit against the Commissioner of Financial Institutions by the organizers of a proposed bank whose application was de*131nied by that state official. As this court noted in its opinion of May 5, 1980, two issues were presented on appeal at that time: (1) whether under the Administrative Procedure Act (La.R.S. 49:951 et seq.) an applicant for a certificate of authority to organize a bank is entitled to a hearing before the Commissioner of Financial Institutions; and (2) whether the trial court was correct in its review on the merits of the decision of the Commissioner.
We found the provisions of the Administrative Procedures Act for hearings and judicial review do not apply to actions by the Commissioner of Financial Institutions relative to applications for the organization of banks. We also held the Commissioner’s decision is subject to judicial review and the scope of that review is limited to a determination of whether the ruling was unreasonable, arbitrary, or capricious or amounted to an abuse of discretion. It was concluded, however, that the petition in this case failed to state a cause of action for judicial review.
Writs were granted by the Supreme Court with orders that, on remand, we determine whether the ruling of the district judge (that the commissioner was not arbitrary in his denial) was correct.
Pursuant to those directions, we have thoroughly reviewed, in camera, the confidential information developed by the commissioner in this matter. We conclude, as did the trial judge, that the denial of the application was not arbitrary.
Therefore, the judgment of the district court is affirmed at appellant’s costs.
AFFIRMED.